Title: To James Madison from the Tammany Society of Chillicothe, 14 June 1811
From: Tammany Society of Chillicothe
To: Madison, James


Sir,
Chillicothe (O) 14th. June 1811
The Tammany Society, Or Columbian Order of Wigwam No. 1, whence the other four branches in the state of Ohio have originated, Unanimously requests leave to address you, at the present momentous Crisis of our public affairs.

They have not been indifferent spectators of the trying and difficult scenes, which you have had to pass through, as Executive of the National Government. The unjust and destructive Edicts passed by the two great belligerent powers of Europe, against our Neutral Commerce and Rights; the repeated, insulting aggressions committed on our own coasts, and even in our own waters; the diplomatic finess practised by accredited Ministers; and the apologists for such outrages in our own country, have all tended to make your situation peculiarly embarrassing. But this numerous society of Democratic Republicans, have viewed with the sincerest pleasure, the promptness with which you have met pacific overtures, the firmness with which you have contended for the rights of your countrymen, and the forbearance which the spirit and genius of our government dictated. And Judging from the past they are impelled to express their entire confidence in, and reliance upon your Wisdom, firmness, and patriotism as Executive of the United States, in this trying season. And they are firmly determined to support with their lives and fortunes such necessary measures as the Government of our Country may adopt, for the preservation of our Rights and Liberties; And the promotion of the National Welfare.
Signed in behalf of the Society

Edward Tiffin
Grand Sachem
Saml. Williams secretary
